Exhibit 10.1




AGREEMENT
This Agreement (this “Agreement”), dated as of July 25, 2017, is made by and
among Brookdale Senior Living Inc., a Delaware corporation (the “Company”), and
the entities and natural persons set forth on the signature pages hereto
(collectively, “Stockholder”).
RECITALS
WHEREAS, Stockholder and the Company have been having certain discussions
relating to the business and affairs of the Company;
WHEREAS, as of the date hereof, Stockholder is the beneficial owner of 1,978,427
shares of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), which represents approximately 1.1% of the Common Stock issued and
outstanding on the date hereof;
WHEREAS, as of the date hereof, Stockholder and the Company have determined that
it is in their mutual interests to enter into this Agreement to, among other
things, set forth certain agreements concerning the composition of the board of
directors of the Company (the “Board”) and as to certain other matters, as
provided in this Agreement; and
WHEREAS, (i) as previously disclosed, Mark J. Parrell has delivered a notice of
resignation to the Board, effective at the close of business on July 24, 2017,
and (ii) the Board accepted such resignation, effective at such time, and
desires to fill the resulting vacancy on the Board as provided herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:
Section 1.     Board Matters.
(a)    Board Appointment. Subject to Section 1(b), on July 25, 2017, the Company
hereby agrees to cause the Board and all applicable committees of the Board to
(i) appoint Marcus E. Bromley (the “New Independent Director”) as a Class III
director to fill the vacancy resulting from the resignation of Mr. Parrell and
to serve until the 2018 annual meeting of stockholders of the Company (the “2018
Annual Meeting”) and until the New Independent Director’s successor is duly
elected and qualified. The Board, based on information provided by Stockholder
and the New Independent Director, has determined that the New Independent
Director would qualify as “independent” under the applicable independence rules
of the (A) U.S. Securities and Exchange Commission (the “SEC”) and (B) New York
Stock Exchange (“NYSE”) listing standards. The Company further agrees to cause
the Board and all applicable committees thereof to review and consult with
Stockholder regarding the composition of the Board prior to the 2018 Annual
Meeting and to consider, if appropriate after such review and consultation with




--------------------------------------------------------------------------------




Stockholder, changing such Board composition, including by appointing or
nominating a new member of the Board who meets the requisite qualifications and
skill set needs of the Board.
(b)    Resignation Event. Notwithstanding anything to the contrary provided in
the foregoing Section 1(a), in the event that, prior to the deadline for
submission of stockholder nominations for the 2017 annual meeting of
stockholders of the Company (the “2017 Annual Meeting”) set forth in the
Company’s Amended and Restated Bylaws (the “Bylaws”), the Company receives
notice of a stockholder nomination of candidate(s) for election as director(s)
at the 2017 Annual Meeting (a “Third Party Nomination”) from a stockholder of
the Company (the “Third Party Stockholder”), and following such Third Party
Nomination, the Third Party Stockholder’s proposed director candidate(s) is
either elected by stockholders at the 2017 Annual Meeting or is appointed to the
Board pursuant to a settlement agreement between the Company and the Third Party
Stockholder (the “Third Party Election”), the New Independent Director shall
immediately resign from the Board and applicable committees thereof. In the
event of a Third Party Election, Stockholder shall remain obligated to comply
with all of its obligations set forth in this Agreement. For the avoidance of
doubt, neither party hereto shall be deemed to have breached this Agreement
solely as a result of such Third Party Election.
(c)    Committees. On July 25, 2017, the Board and all applicable committees
thereof shall take all necessary actions to appoint the New Independent Director
to each of the Audit Committee and the Investment Committee of the Board.
Subject to the Company’s Corporate Governance Guidelines and NYSE rules and
applicable laws, the Board and all applicable committees thereof shall take all
actions necessary to ensure that during the Standstill Period (as hereinafter
defined), any new committee of the Board that may be established includes the
New Independent Director.
(d)    Replacement Rights. If the New Independent Director is unable to serve as
a director for any reason, resigns as a director or is removed as a director
prior to the expiration of the Standstill Period (as hereinafter defined) (other
than a resignation in connection with a Third Party Election pursuant to Section
1(b) hereof), and at such time Stockholder beneficially owns at least one
percent (1%) of the Company’s then outstanding Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments) (the “Minimum Ownership Threshold”), then the Board and Stockholder
shall work together in good faith to identify and select a replacement director
candidate, which shall only be appointed to the Board after having been mutually
agreed upon by both the Board and Stockholder. Any such mutually agreed upon
replacement director candidate shall (i) qualify as “independent” pursuant to
NYSE’s listing standards, (ii) have the relevant financial and business
experience to fill the resulting vacancy and (iii) satisfy the publicly
disclosed guidelines and policies with respect to service on the Board. Each of
Stockholder and the Board shall determine, and inform the other party of its
determination, whether any proposed replacement director candidate is acceptable
and meets the foregoing criteria, within five (5) business days after such party
has conducted interview(s) of such proposed replacement director candidate. Each
of the Board and Stockholder shall use its reasonable best efforts to cause any
interview(s) contemplated by this Section 1(d) to be conducted as promptly as
practicable, but in any case, assuming reasonable availability of the proposed
replacement director candidate, within ten (10) business days after


2

--------------------------------------------------------------------------------




the receipt of the documentation required by Section 1(e)(iv). Upon acceptance
of a replacement director candidate by both the Board and Stockholder, the Board
shall take such actions as to
appoint such replacement director candidate to the Board no later than five (5)
business days after both the Board and Stockholder have confirmed in writing
that they have mutually agreed upon such candidate. Subject to NYSE rules
applicable law, the Board and all applicable committees of the Board shall take
all necessary actions to appoint any replacement director appointed to the Board
in accordance with this Section 1(d) to any applicable committee of the Board of
which the New Independent Director was a member immediately prior to such New
Independent Director’s resignation or removal. Any replacement director
appointed to the Board in accordance with this Section 1(d), will succeed to all
of the rights and privileges of, and will be legally bound by the terms and
conditions applicable to, the New Independent Director under this Agreement.
Following the appointment of any director to replace the New Independent
Director in accordance with this Section 1(d), any reference to the New
Independent Director herein shall be deemed to include such replacement
director. If at any time Stockholder’s aggregate beneficial ownership of Common
Stock decreases to less than the Minimum Ownership Threshold, the right of
Stockholder pursuant to this Section 1(d) to participate in the recommendation
of a replacement director to fill the vacancy caused by the resignation or
removal of the New Independent Director shall automatically terminate.
(e)    Additional Agreements.
(i)    Stockholder covenants and agrees that Stockholder will (x) appear in
person or by proxy at each annual or special meeting of stockholders held during
the Standstill Period and (y) except in connection with any Opposition Matter or
Other Voting Recommendation (as each is hereinafter defined), vote all shares of
Common Stock beneficially owned by Stockholder, or deemed beneficially owned,
(1) in favor of the election of the slate of directors nominated by the Board,
(2) against the removal of any member of the Board and (3) in accordance with
the Board’s recommendation with respect to any other proposal presented at such
annual or special meeting of the Company’s stockholders; provided, however, in
the event that Institutional Shareholder Services Inc. (“ISS”) issues a
recommendation with respect to any matter (other than proposals relating to the
election or removal of directors) that is different from the recommendation of
the Board, Stockholder shall have the right to vote in accordance with such ISS
recommendation (the “Other Voting Recommendation”). For purposes of this
Agreement, “Opposition Matter” shall mean any of the following transactions but
only to the extent submitted by the Board to the Company’s stockholders for
approval: (A) the sale or transfer of all, or substantially all, of the
Company’s assets in one or a series of transactions; (B) the sale or transfer of
a majority of the outstanding shares of the Company’s Common Stock (through a
merger, stock purchase or otherwise); (C) any merger, consolidation, acquisition
of control or other business combination that results in a Change of Control (as
hereinafter defined) of the Company; (D) any tender or exchange offer; (E) any
dissolution, liquidation or reorganization; (F) any changes in the Company’s
capital structure (but excluding any proposal regarding the adoption or
amendment of equity plans, all of which shall not be deemed an Opposition Matter
for purposes of this Agreement); or (G) any other transactions that would result
in a Change of Control of the Company.


3

--------------------------------------------------------------------------------




(ii)    Stockholder agrees that it will not, directly or indirectly, (A)
nominate or recommend for nomination any person for election at the 2017 Annual
Meeting, (B) submit any proposal for consideration at, or bring any other
business before, the 2017 Annual Meeting, (C) initiate, encourage or participate
in any “withhold” or similar campaign with respect to the 2017 Annual Meeting or
(D) publicly or privately encourage or support any other current or future
stockholder of the Company to take any of the actions set forth in the preceding
clauses (A) through (C).
(iii)    Stockholder agrees that it will cause its controlled Affiliates,
Associates and Representatives (as each is hereinafter defined) to comply with
the terms of this Agreement, as applicable, and shall be responsible for any
breach of this Agreement by any such controlled Affiliate, Associate or
Representative.
(iv)    Prior to the date hereof, the New Independent Director has delivered to
the Company (A) an executed irrevocable resignation as a director pursuant to
which the New Independent Director agrees to resign from the Board and all
applicable committees thereof if the resignation provisions of Section 1(b)
hereof are implicated; (B) a fully completed copy of the Company’s standard
director and officer questionnaire; and (C) a written acknowledgement that the
New Independent Director agrees to be bound by all current policies, codes and
guidelines applicable to directors of the Company.
(v)    The Company agrees that the New Independent Director shall receive (i)
the same benefits of director and officer insurance, and any indemnity and
exculpation arrangements available generally to the Company’s directors, (ii)
the same compensation for his service as a director as the compensation received
by other non-management directors on the Board and (iii) such other benefits on
the same basis as all other non-management directors on the Board, including,
without limitation, having the Company (or legal counsel) prepare and file with
the SEC, at the Company’s expense, any Forms 3, 4 and 5 under Section 16 of the
Exchange Act that are required to be filed by each director of the Company.
SECTION 2.         Standstill Provisions. 
(a)    During the period beginning on the date hereof through the Standstill
Termination Date (as hereinafter defined) (the “Standstill Period”), and subject
to any rights granted to Stockholder in this Agreement, Stockholder shall not,
and shall cause each of its Affiliates and Associates under its control or
direction, in each case either directly or indirectly, not to in any manner,
alone or in concert with others:
(i)engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act (as hereinafter defined)) of proxies or consents (including,
without limitation, by encouraging or participating in any “withhold” or similar
campaign) in each case, with respect to securities of the Company;


4

--------------------------------------------------------------------------------




(ii)form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the members of Stockholder, but does
not include any other entities or persons that are not members of Stockholder as
of the date hereof); provided, however, that nothing herein shall limit the
ability of an Affiliate of Stockholder to join the “group” following the
execution of this Agreement, so long as any such Affiliate agrees to be bound by
the terms and conditions of this Agreement; provided, further, that Stockholder
shall be responsible for any breach of this Agreement by any such Affiliate as
set forth in Section 1(e)(iii) hereof;
(iii)deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Stockholder and otherwise in accordance with this Agreement;
(iv)seek or submit, or encourage any person or entity to seek or submit,
nomination(s) in furtherance of a “contested solicitation” for the appointment,
election or removal of directors with respect to the Company or seek, encourage
or take any other action with respect to the appointment, election or removal of
any directors of the Company; provided, however, that nothing in this Agreement
shall prevent Stockholder or its Affiliates or Associates from taking actions in
furtherance of identifying director candidates in connection with the 2018
Annual Meeting so long as such actions do not create a public disclosure
obligation for Stockholder or the Company and are undertaken on a basis
reasonably designed to be confidential and in accordance in all material
respects with Stockholder’s normal practices in similar circumstances;
(v)(A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Stockholder and the Company, (C) affirmatively solicit a third party
(other than the Company) to make an offer or proposal (with or without
conditions) or engage in discussions with any person in connection with any such
offer or proposal, in each case, with respect to any merger, acquisition,
recapitalization, restructuring, reorganization, disposition or other business
combination involving, or relating to, the Company, its business, operations or
structure, or publicly or privately encourage, initiate or support any third
party in making or supporting such an offer or proposal or encouraging the
Company to pursue any of the foregoing or (D) comment on any proposal regarding
any merger, acquisition, recapitalization, restructuring, reorganization,
disposition, or other business combination with respect to the Company prior to
such proposal becoming public;
(vi)make any public disclosure, communication, announcement or statement that is
inconsistent with the terms of this Agreement;
(vii)seek, alone or in concert with others, representation on the Board, except
as specifically permitted in Section 1 hereof;


5

--------------------------------------------------------------------------------




(viii)advise, encourage, support or influence any person or entity with respect
to the voting or disposition of any securities of the Company at any annual or
special meeting of the Company’s stockholders, except in accordance with Section
1 hereof;
(ix)commence, institute, solicit, encourage, support or join, as a party, any
litigation, arbitration or other proceeding (including a derivative action)
against or involving the Company or any of its current or former directors or
officers (including derivative actions), other than (A) litigation by
Stockholder to enforce the provisions of this Agreement, (B) counterclaims with
respect to any proceeding initiated by, or on behalf of, the Company or its
Affiliates against Stockholder and (C) the exercise of statutory appraisal,
dissenters or similar rights under the Delaware General Corporation Law;
provided, further, that the foregoing shall also not prevent Stockholder from
responding to, or complying with, a validly issued legal process that
Stockholder did not initiate, encourage, aid or abet;
(x)make a request for a list of the Company’s stockholders or for any books and
records of the Company; or
(xi)make any request, or submit any proposal, to amend or waive the terms of
this Agreement other than through non-public communications with the Company
that would not be reasonably determined to trigger public disclosure obligations
for any party hereto.
(a)Except as expressly provided in Section 1 or Section 2(a) hereof, Stockholder
shall be entitled to (i) vote the Common Stock that it beneficially owns as
Stockholder determines in its sole discretion and (ii) disclose, publicly or
otherwise, how it intends to vote or act with respect to any securities of the
Company, any stockholder proposal or other matter to be voted on by the
stockholders of the Company and the reasons therefor (in each case, subject to
Section 1(e)(i)); provided, however, that any such public statement must comply,
and be consistent, with all other terms of this Agreement.
(b)Nothing in Section 2(a) shall be deemed to limit the exercise in good faith
by the New Independent Director of the New Independent Director’s fiduciary
duties solely in such person’s capacity as a director of the Company and in a
manner consistent with each of such person’s and Stockholder’s obligations under
this Agreement.
(c)As used in this Agreement:
(i)    the terms “Affiliate” and “Associate” shall have the respective meanings
set forth in Rule 12b-2 promulgated by the SEC under the Exchange Act and shall
include all persons or entities that at any time during the term of this
Agreement become Affiliates or Associates of any person or entity referred to in
this Agreement;
(ii)    the terms “beneficial owner” and “beneficial ownership” shall mean
ownership, directly or indirectly, of (A) any Common Stock and (B) any other
security, including any cash settled option or other derivative security, that
transfers some or all of the economic risks and/or benefits of ownership of the
Common Stock (whether or not subject to the passage of time or other
contingencies), including any such security that provides a person or any of
such


6

--------------------------------------------------------------------------------




person’s controlled Affiliates an opportunity, directly or indirectly, to
profit, or to share in any profit, derived from any increase in the value of
Common Stock, in any case without regard to whether (1) such derivative conveys
any voting rights in Common Stock to such person or any of such person’s
Affiliates, (2) the derivative is required to be, or capable of being, settled
through delivery of Common Stock or (3) such person or any of such person’s
Affiliates may have entered into other transactions that hedge the economic
effect of such beneficial ownership of Common Stock;
(iii)    the term “business day” shall mean any day other than a Saturday,
Sunday or a day on which banks in New York, New York are authorized or obligated
by applicable law or executive order to close or are otherwise generally closed;
(iv)    the term “Change of Control” shall mean a transaction where (x) any
person is or becomes a beneficial owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the equity
interests and voting power of the Company’s then outstanding equity securities
or (y) the Company enters into a stock-for-stock transaction whereby immediately
after the consummation of the transaction, the Company’s stockholders retain
less than fifty percent (50%) of the equity interests and voting power of the
surviving entity’s then outstanding equity securities;
(v)    the term “Exchange Act” shall mean the U.S. Securities Exchange Act of
1934, as amended, together with the rules or regulations promulgated thereunder;
(vi)    the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, fund, limited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature;
(vii)    the term “Representatives” shall mean, with respect to Stockholder,
Stockholder’s officers, directors, members, general partners and employees, and,
shall mean with respect to the Company, the Company’s directors, officers and
employees; and
(viii)    the term “Standstill Termination Date” shall mean the earlier of (x)
the date that is thirty (30) days prior to the deadline for the submission of
stockholder nominations for the 2018 Annual Meeting pursuant to the Bylaws or
(y) June 30, 2018.
SECTION 3.         Representations, Warranties and Covenants.
(a)    Stockholder represents, warrants and covenants as follows:
(i)    (A) As of the date hereof, Stockholder, together with all of the
Stockholder’s Affiliates, collectively have beneficial ownership (as determined
in accordance with Rule 13d-3 promulgated under the Exchange Act) of an
aggregate of 1,978,427 shares of Common Stock; (B) except for such ownership,
neither Stockholder nor any of its Affiliates has beneficial ownership of any
Common Stock; (C) none of Stockholder, its Affiliates or its Associates has
provided or agreed to provide, and none of Stockholder, its Affiliates or its
Associates will provide, in each case directly or indirectly, any compensation
in cash or


7

--------------------------------------------------------------------------------




otherwise to the New Independent Director for his service as an appointee or
director of the Company or otherwise in connection with the transactions
completed by this Agreement with any cash, securities (including any rights or
options convertible into or exercisable for or exchangeable into securities or
any profit sharing agreement or arrangement), or other form of compensation,
directly or indirectly; and (D) Stockholder, its Affiliates or its Associates do
not, and will not, have any arrangement, agreement or understanding with the New
Independent Director as to how such New Independent Director will vote as a
director of the Company.
(ii)    Stockholder has the power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.
(iii)    This Agreement has been duly and validly authorized, executed and
delivered by Stockholder, constitutes a valid and binding obligation and
agreement of Stockholder and is enforceable against Stockholder in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles.
(iv)    The execution and delivery by Stockholder of this Agreement and the
performance of Stockholder’s obligations hereunder does not and will not (A)
violate or conflict with any law, rule, regulation, order, judgment or decree
applicable to Stockholder, any of its Affiliates or Associates, as the case may
be, or (B) result in any breach or violation of, or constitute a default (or an
event which with notice or lapse of time or both could constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which Stockholder, any of its Affiliates or
Associates, as the case may be, is a party or by which Stockholder, such
Affiliate or Associate is bound.
(b)    Stockholder agrees to provide to the Company such information (to the
extent legally permitted) and materials as is reasonably requested and required
by the Company pursuant to the Company’s legal, regulatory, auditor or stock
exchange requirements.
(c)    The Company hereby represents, warrants and covenants as follows:
(i)    The Company has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.
(ii)    This Agreement has been duly and validly authorized, executed and
delivered by the Company, does not require the approval of the stockholders of
the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles.


8

--------------------------------------------------------------------------------




(iii)    The execution and delivery by the Company of this Agreement and the
performance of the Company’s obligations hereunder does not and will not (A)
violate or conflict with any law, rule, regulation, order, judgment or decree
applicable to the Company or (B) result in any breach or violation of, or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which the Company is bound.
SECTION 4.         Specific Performance. Each of Stockholder, on the one hand,
and the Company, on the other hand, acknowledges and agrees that irreparable
injury to the other party hereto could occur in the event any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached, and that such injury could not be adequately
compensable by the remedies available at law (including the payment of money
damages). It is accordingly agreed that Stockholder, on the one hand, and the
Company, on the other hand, shall each be entitled to seek specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof and the
other party hereto will not take any action, directly or indirectly, in
opposition to a party hereto seeking relief on the grounds that any other remedy
or relief is available at law or in equity, and each party hereto further agrees
to waive any requirement for the security or posting of any bond in connection
with such remedy.
SECTION 5.         Mutual Press Release and Other Public Disclosures.
(a)    (i) Promptly following the execution and delivery of this Agreement, the
Company and Stockholder shall jointly issue a mutually agreed-upon press release
substantially in the form attached hereto as Exhibit A (the “Press Release”) and
(ii) the Company shall file this Agreement, together with a summary thereof and
the Press Release, with the SEC on a Current Report on Form 8-K or in its
Quarterly Report for the quarter ended June 30, 2017 on Form 10-Q. During the
Standstill Period, neither the Company nor Stockholder will make any public
statement or issue any press release (including in any filings with the SEC or
any other regulatory or governmental agency, including any stock exchange)
concerning or relating to this Agreement that is inconsistent with or contrary
to the statements made in the Press Release, except as required by law or the
rules of any stock exchange, without the prior written approval of the other
party hereto.
(b)    The foregoing shall not prevent (i) the Company or Stockholder from
taking any action necessary or required by any governmental or regulatory
authority or stock exchange that has, or may have, jurisdiction over the Company
and any of its subsidiaries or Stockholder and (ii) to the extent legally
required, the Company or Stockholder from making any factual statement in any
compelled testimony or production of information, either by legal process, by
subpoena or as part of a response to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought, applicable listing requirements or that is otherwise legally required;
provided that the party from which such information is compelled shall provide,
to the extent legally permissible, the other party with prior written notice of
the making of such compelled disclosure promptly so that such other party


9

--------------------------------------------------------------------------------




may seek a protective order or other remedy and/or waive compliance with the
provisions of this Agreement. If such protective order or other remedy is
denied, and such party or any of its Representatives, Affiliates or Associates
are nonetheless legally compelled to disclose such information, such party or
its Representatives, Affiliates or Associates, as the case may be, will furnish
only that portion of such information that is legally required, on the advice of
counsel, and will exercise best efforts to obtain assurances that confidential
treatment will be accorded to such information.
SECTION 6.        Expenses. The Company shall reimburse Stockholder for its
reasonable, documented out-of-pocket fees and expenses (including legal
expenses) incurred in connection with Stockholder’s involvement at the Company
prior to the execution of this Agreement, including, but not limited to the
negotiation and execution of this Agreement; provided that such reimbursement
shall not exceed $200,000 in the aggregate.
SECTION 7.        Mutual Non-Disparagement. Subject to applicable law, each of
the Company and Stockholder covenants and agrees that, during the Standstill
Period, neither it nor any of its respective agents, subsidiaries, Affiliates,
successors, assigns, officers or directors, shall in any way, directly or
indirectly, alone or in concert with others, cause, express or cause to be
expressed in a public manner (including, without limitation, in a television,
radio, internet, newspaper or magazine interview), orally or in writing, any
remarks, statements, comments or criticisms that disparage, call into disrepute,
defame, slander or which can reasonably be construed to be defamatory or
slanderous to the other party or such other party’s subsidiaries, Affiliates,
successors, assigns, officers (including any current officer of a party or a
party’s subsidiaries who no longer serves in such capacity following the
execution of this Agreement), directors (including any current director of a
party or a party’s subsidiaries who no longer serves in such capacity following
the execution of this Agreement), employees, stockholders, agents, attorneys or
Representatives, any of their products or services.
SECTION 8.         No Waiver. Any waiver by any party of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party hereto to insist upon strict adherence to
any term of this Agreement on one or more occasion shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.
SECTION 9.         Successors and Assigns. All of the terms and provisions of
this Agreement shall inure to the benefit of, and shall be enforceable by and
binding upon, the successors, heirs, executors, legal representatives and
permitted assigns of each of the parties hereto. No party hereto may assign
either this Agreement or any of its rights, interests or obligations hereunder
without the prior written approval of the other party hereto.
SECTION 10.     Entire Agreement; Amendments; Interpretation and Construction.
This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter hereof. There are no restrictions, agreements,
promises, representations, warranties, covenants or other undertakings other
than those expressly set forth in this Agreement. This Agreement may be amended
only by a written instrument duly executed by an authorized


10

--------------------------------------------------------------------------------




representative of each party hereto. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement and that it has
executed the same with the advice of such counsel. Each party hereto and its
counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein. Accordingly, any rule of law or
any legal decision that would require interpretation of any ambiguities in this
Agreement against any party hereto that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties hereto, and
any controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.
SECTION 11.     Headings. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
SECTION 12.     Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or delivered
via overnight mail by Federal Express or other overnight courier with an
electronic copy delivered by email, addressed as follows:
If to the Company:
Brookdale Senior Living Inc.
111 Westwood Place, Suite 400
Brentwood, Tennessee 37027
Attention: Chad C. White
Email: CWhite@Brookdale.com
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: Joseph A. Coco
Richard J. Grossman
Email: Joseph.Coco@Skadden.com
Richard.Grossman@Skadden.com
If to Stockholder:
Land & Buildings Investment Management, LLC
1 Landmark Square 7th Floor
Stamford, Connecticut 06901
Attention: Jonathan Litt
Email: Jonathan.Litt@LandandBuildings.com
with a copy (which shall not constitute notice) to:


11

--------------------------------------------------------------------------------




Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10018
Attention: Steve Wolosky
Meagan Reda
Email: SWolosky@OlshanLaw.com
MReda@OlshanLaw.com
in each case, or to such other address as the person to whom notice is given may
have previously furnished to the others in writing in the manner set forth in
this Section.
SECTION 13.     Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without
reference to the conflict of laws principles thereof. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or permitted assigns, shall be brought and determined exclusively in
the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each of the parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
in any court other than the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (i) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (ii) any claim that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
applicable legal requirements, any claim that (A) the suit, action or proceeding
in such court is brought in an inconvenient forum, (B) the venue of such suit,
action or proceeding is improper or (C) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts. EACH OF THE PARTIES HERETO
WAIVES THE RIGHT TO TRIAL BY JURY.
SECTION 14.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
hereto and delivered to the other party hereto (including by means of electronic
delivery).
SECTION 15.     Severability. If any term, provision, covenant, restriction or
clause of this Agreement or the application thereof to any person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, such term, provision, covenant, restriction or clause
shall be deemed amended to conform to applicable laws so as to be valid and
enforceable, or, if it cannot be so amended without materially altering the
intention of the parties


12

--------------------------------------------------------------------------------




hereto, such term, provision, covenant, restriction or clause shall be stricken,
and the remaining terms, provisions, covenants, restrictions or clauses hereof
will remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby so long as the matters contemplated hereby are not
affected in any manner materially adverse to any party hereto.
SECTION 16.     No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not enforceable by any other person.
[Remainder of page intentionally left blank]




13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by the duly authorized signatories of the parties hereto as of the
date first written above.


Brookdale Senior Living Inc.
 
 
By:
/s/ T. Andrew Smith
Name:
T. Andrew Smith
Title:
President and Chief Executive Officer
 
 



[Signature Page to the Agreement]

--------------------------------------------------------------------------------







Land & Buildings Investment Management, LLC
 
 
 
 
 
By:
/s/ Jonathan Litt
Name:
Jonathan Litt
Title:
Managing Principal

 
 
Land & Buildings Capital Growth Fund LP
By: Land & Buildings Investment Management, LLC, its Investment Manager
 
 
 
 
By:
/s/ Jonathan Litt
Name:
Jonathan Litt
Title:
Managing Principal





By:
/s/ Jonathan Litt
Name:
Jonathan Litt











[Signature Page to the Agreement]

--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF PRESS RELEASE]


[Exhibit A]

